Citation Nr: 1122936	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  10-19 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1967 to April 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

REMAND

By a rating decision dated July 2008, the RO granted service connection for PTSD and assigned a 10 percent rating, effective January 2008.  The Veteran appealed, asserting that his PTSD warranted a higher rating.  In a March 2010 rating decision, the RO granted an increased rating of 30 percent for PTSD, effective January 2008.  The Veteran chose to continue his appeal, asserting that his disability warranted a 50 percent rating.

The Veteran was last afforded a VA PTSD examination in March 2009.  During the December 2010 hearing, the Veteran testified that there had been a significant change his PTSD symptoms as well as his social and occupational functioning since his last examination.  

Therefore, the Veteran should be afforded a VA examination in order to accurately assess the severity, symptomatology, and manifestations of his PTSD.  

In addition, while this case is in remand status, the originating agency should obtain any outstanding, pertinent medical records.

The Board also notes that in May 2011, after the case was forwarded to the Board, the Veteran submitted a written statement indicating that his physician wrote a note in his file earlier in May indicating that his high blood pressure could have been caused by his PTSD.  Unfortunately, the Veteran did not submit the referenced medical record.  Therefore, further development to obtain the record is in order. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to the Veteran's claims, to include the May 2011 treatment record referred to above and any pertinent VA medical records and/or Vet Center records for the period since October 2010.  

2.  Then, the Veteran should be afforded a VA examination to determine the current severity of his PTSD.  The claims files must be provided to and reviewed by the examiner.  Any studies and tests deemed necessary by the examiner should be accomplished and all results must be included in the examination report.  The RO/AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO/AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board for further appellate action, if otherwise in order.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


